Citation Nr: 0840605	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C 
with cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hepatitis C with cirrhosis of the liver was denied by a 
January 2003 rating decision based on the lack of evidence 
relating his hepatitis C to service.

2.  The evidence presented since January 2003 has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  The most probative medical evidence of record fails to 
link the veteran's current hepatitis C to his time in 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for 
hepatitis C with cirrhosis of the liver is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  

2.  The criteria for service connection for hepatitis C have 
not been met. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
hepatitis C with cirrhosis of the liver was denied by a 
January 2003 rating decision.  The veteran failed to appeal, 
and his claim became final.  38 C.F.R. § 20.1103.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the veteran's claim was denied, the evidence of 
record consisted of the veteran's service medical records, 
private treatment records, and a VA examination report.  The 
veteran's service medical records were void of hepatitis C 
risk factors, and his VA treatment records reflected the 
veteran's treatment for hepatitis C with cirrhosis of the 
liver dating from his 1999 diagnosis.  The veteran's December 
2002 VA examination report reflected that the veteran has 
hepatitis C of unknown etiology, as well as the veteran's 
denial of hepatitis C risk factors.

The RO denied the veteran's service connection claim for 
hepatitis C with cirrhosis of the liver based on the lack of 
competent evidence suggesting a link between his current 
condition and his active military service.

Evidence added to the record since the veteran's prior denial 
includes the veteran's VA and private treatment records, 
which reflect his continued treatment for hepatitis C and 
related cirrhosis of the liver.  Additionally, the veteran 
submitted a  statement that as an infantryman during the 
Vietnam War, he helped transport and administered first aid 
to wounded soldiers, exposing him to the soldiers' blood.  A 
February 2006 VA medical opinion states that the veteran's 
hepatitis C is unlikely related to these in-service 
experiences, whereas a July 2006 medical opinion from the 
veteran's private treating physician opines that the 
veteran's hepatitis C could likely be related to these in-
service experiences.  Additionally, the veteran's Social 
Security Administration (SSA) records have been obtained, 
which reflect the veteran's reported hepatitis C risk 
factors.

Presuming the newly submitted evidence to be credible, the 
veteran's private treating physician's opinion relates the 
onset of the veteran's hepatitis C with cirrhosis of the 
liver to his time in service.  Accordingly, this opinion is 
considered to be both new and material; and the veteran's 
claim is therefore reopened.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992) (evidence is presumed credible for the 
limited purpose of determining its materiality).   

III. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a).

As reference above, the veteran contends that he contracted 
hepatitis C while caring for and transporting wounded 
soldiers to helicopters while in combat in Vietnam.  The 
veteran's DD-214 form reflects his receipt of the Combat 
Infantryman Badge, which is specifically noted as proof of 
combat.  See 38 C.F.R. § 3.304(f)(1).  Accordingly, the Board 
will presume as true the veteran's combat experiences.

The veteran's service medical records are void of any 
reported hepatitis C risk factors while in service.  
Specifically, the veteran was found to have no tattoos at his 
separation physical, and in his corresponding self-report of 
medical history, the veteran denied any drug or narcotic 
habit or having been advised to have any surgeries.  

The veteran's VA and private treatment records reflect that 
he has been treated for hepatitis C with cirrhosis of the 
liver since his 1999 diagnosis.  The veteran's SSA records 
contain October 2000 and February 2001 treatment records 
reflecting the veteran's reports of two hepatitis C risk 
factors, that he received several blood transfusions at age 
27 (several years after he was discharged from service) after 
a tonsillectomy and that he had used intravenous drugs in his 
youth.  The veteran underwent a VA examination in December 
2002, during which he denied any hepatitis C risk factors, 
including prior blood transfusions or intravenous drug use.  
The examiner diagnosed the veteran with a hepatitis C 
infection with cirrhosis and portal hypertension, noting that 
no specific etiology or risk factors were identified for his 
hepatitis C infection.  A February 2006 VA medical opinion 
states that it is unlikely that a hepatitis C infection could 
occur in persons exposed to blood while caring for wounded 
comrades.   However, in a July 2006 medical opinion by the 
veteran's private treating physician, the physician opined 
that "there is the possibility that the condition of this 
veteran is more likely than not contributed to his military 
service." (emphasis added)  In an addendum to this letter, 
the physician recounted the veteran's report that he came 
into contact with blood while placing wounded soldiers in 
helicopters while having cuts on his hands from jungle brush.  
The physician then stated that "these events more likely 
than not may have contributed to [the veteran's] current 
condition." (emphasis added)  

The greater weight of the evidence is against concluding 
there is a link between the veteran's disability and service.  
Although during his VA examination the veteran denied having 
any non-service related hepatitis C risk factors, the 
veteran's SSA records reflect his report of two nonservice-
related risk factors, intravenous drug use and post-service 
blood transfusions.  Additionally, after reviewing the 
veteran's claims file, a VA physician opined that the 
veteran's hepatitis C was less likely than not attributable 
to blood exposure while caring for wounded comrades.  The 
veteran's private physician suggested there was a possibility 
that the veteran's hepatitis C is more likely than not 
related to service, and later added that the veteran's 
reported service experiences more likely than not may have 
contributed to the veteran's contraction of hepatitis C.  The 
physician's language choice, however, conveys uncertainty 
rather than probability.  Likewise, his first sentence is 
grammatically confusing.  As such, the Board attaches little 
probative value to his opinions.  Rather, the Board concludes 
that the VA physician's opinion, which does not link the 
veteran's hepatitis C to service, is of greater probative 
value and is consistent with the evidence reflecting that the 
veteran has several non-service related hepatitis C risk 
factors. 

Accordingly, the evidence does not establish that the 
veteran's hepatitis C with cirrhosis of the liver is related 
to service, and therefore service connection is denied. 

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
an April 2005 letter, which provided the reason for the 
initial denial of the veteran's claim, as well as a 
description of new and material evidence necessary to reopen 
his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
to the VA's duty to assist, the veteran's VA and private 
medical records have been obtained, and no evidence 
identified by the veteran as relevant has not been obtained.  
In addition, the veteran was examined in connection with his 
claim and an opinion obtained.  The veteran also was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.






ORDER

Service connection for hepatitis C is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


